Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 1 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 2 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 3 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 4 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 5 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 6 of 7
Case 5:18-bk-04040-RNO   Doc 77 Filed 07/29/20 Entered 07/29/20 14:33:44   Desc
                         Main Document    Page 7 of 7
